Citation Nr: 0830723	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-21 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from February 
1970 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The issue before the Board today 
was remanded in July 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

In its July 2007 Remand, the Board noted that the veteran's 
accredited representative contends that the veteran's current 
rating does not reflect his inability to obtain and maintain 
employment due to his service-connected low back disability.  
This statement was found to be a claim for entitlement to a 
total rating based on individual unemployability (TDIU) and 
was referred to the RO.  It does not appear that any 
development was completed on this issue; thus, it is once 
again REFERRED to the RO for consideration.


FINDINGS OF FACT

1.  Lumbar strain with degenerative changes is manifested 
throughout this appeal by subjective complaints of pain, use 
of a cane, and objective findings demonstrating flexion 
limited by pain and repetition ranging from 30 degrees to 70 
degrees with guarding severe enough to be responsible for an 
abnormal gait; there is no competent evidence of ankylosis of 
any spinal segment

2.  The competent evidence demonstrates that the veteran's 
service-connected lumbar strain is manifested, in part, by 
radicular bilateral lower extremity pain most likely due to 
sciatica with objective evidence of no more than minimally 
reduced sensation, motor weakness, and normal distal tendon 
reflexes in both lower extremities.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar strain with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2007).

2.  The criteria for a 10 percent separate rating for right-
sided sciatica have been met.  8 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8720 
(2007).

3.  The criteria for a 10 percent separate rating for left-
sided sciatica have been met.  8 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8720 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
veteran in February 2005 and August 2007 expressly told him 
that he should submit any evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

The Board finds that letters dated in February 2005 and 
August 2007 fully notified the veteran of the second and 
third provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters requested 
that the veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  They also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The August 2007 letter provided 
the veteran notice in accordance with Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), regarding the establishment of 
a disability rating and an effective date.  

The February 2005 letter was sent to the veteran prior to the 
April 2005 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the 
extent that the August 2007 letter was sent to the veteran 
after the initial adjudication of the claim, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, 
following the August 2007 letter, the veteran's appeal was 
readjudicated and a June 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

The Board finds that the aforementioned February 2005 and 
August 2007 letters provided part (1)(a) notice, expressly 
informing the veteran of the need to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
Furthermore, the August 2007 letter notified the veteran of 
information required in notice elements (2) and (3).  
However, none of the letters sent to the veteran throughout 
this appeal expressly provided notice of elements (1)(b) or 
(4).  Nevertheless, the Board finds that it may proceed with 
a decision because it concludes that any Vazquez-Flores 
notice errors were nonprejudicial to the veteran for the 
reasons discussed below.  Additionally, there is nothing to 
indicate that any notice errors affected the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the August 2007 letter 
advised the veteran that he might submit statements from 
employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board concludes that the veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of his service-connected disability on his daily 
life and employment from this notice.  As such, the lack of 
specific notice of Vazquez-Flores VCAA element 1(b) is not 
prejudicial to the veteran.  See Sanders, supra.

As for part (4) notice, the veteran's service-connected 
lumbar spine disability is rated under Diagnostic Code 5242, 
which applies the General Rating Formula for Diseases and 
Injuries of the Spine (Spine Rating Formula).   In its May 
2007 Appellant's Brief, the veteran's accredited 
representative recited the criteria contained in the Spine 
Rating Formula that would warrant a higher rating than that 
currently assigned to the veteran's disability.  Such 
actions, the Board concludes, demonstrates that the veteran, 
through his representative, has demonstrated a familiarity 
with the diagnostic criteria applicable to his service-
connected disability.  Thus, actual knowledge of part (4) 
notice is demonstrated and any notice defect is cured.  See 
Sanders, supra.  

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file, as well as all relevant VA treatment records.  The 
veteran has not identified any additional outstanding records 
that need to be obtained before proceeding with a 
determination on his appeal.  Finally, the veteran was 
afforded multiple VA examinations during this appeal for the 
specific purpose of evaluating the severity of his service-
connected lumbar spine disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The veteran is currently assigned a disability rating of 20 
percent for lumbar strain with degenerative changes pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  He 
asserts that he is entitled to a higher rating for this 
disability.  Furthermore, as discussed below, the veteran 
contends that his service-connected lumbar spine disability 
involves neurological impairment, including sciatica.  

Diagnostic Code 5242 is rated according to the Spine Rating 
Formula, which provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, warrants a 20 percent rating.  Forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the Spine Rating Formula, the veteran 
demonstrated forward flexion limited by pain to no more than 
72 degrees (or 70 degrees with rounding) at the February 2005 
VA examination, 30 degrees at the October 2007 VA 
examination, and 65 degrees at the April 2008 VA examination.  
The April 2008 VA examiner noted that there was an additional 
loss of 10 degrees with repetition (thereby reducing his 
maximum flexion to 55 degrees); there was no indication in 
any of the VA examination reports of any additional 
limitation of motion due to weakness, lack of endurance, or 
incoordination.  

The Board acknowledges that the veteran's range of motion at 
the October 2007 VA examination meets the criteria for 40 
percent disability rating under the Spine Rating Formula.  
However, such severe limitation of motion is not shown 
throughout this appeal period as characteristic of the 
veteran's disability picture.  Rather, as evidenced by the 
February 2005 and April 2008 VA examination reports, the 
veteran's range of motion of the lumbar spine tends to fall 
just barely within the criteria provided for by the 20 
percent criteria, even with consideration of the DeLuca 
factors.  

Moreover, the veteran's other orthopedic symptomatology 
demonstrated throughout this appeal is more characteristic of 
his currently assigned 20 percent disability rating.  In this 
regard, the veteran demonstrated guarding severe enough to 
result in an abnormal gait.  See April 2008 VA Examination 
Report.  Additionally, the fact that the veteran demonstrates 
some range of motion, albeit limited, throughout this appeal 
shows that he does not have any ankylosis, favorable or 
unfavorable, of the spine.  

The Board notes that during this appeal, on November 19, 
2007, the Court held that staged ratings, traditionally 
reserved for initial rating claims, see Fenderson v. West, 12 
Vet. App. 119 (1999), are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In light of such holding, the Board has 
considered whether the October 2007 VA examination findings 
represent an increase in his disability sufficient to warrant 
a staged rating.  However, the Board finds that none of the 
remaining competent evidence, including lay statements, 
medical opinions, or contemporaneous medical records from 
this period, demonstrate an increase in the severity of his 
service-connected lumbar strain with degenerative changes.  
See, e.g., VA Primary Care Progress Note dated October 5, 
2007.  

The Board finds the lack of any evidence of similar 
symptomatology or complaints in the contemporaneous record to 
be probative, especially as the October 2007 findings are so 
different from the veteran's other examinations and were made 
in conjunction with a compensation examination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Thus, the Board 
finds the preponderance of the evidence, including all of the 
range of motion findings of record and the contemporaneous 
evidence of record, to be against the assignment of a staged 
rating.  In sum, the range of motion findings of the October 
2007 VA examination are deemed to be aberrant and not 
sufficient enough upon which to grant an increased rating, 
even a temporary one.  

As noted above, the Board must consider whether the competent 
evidence of record demonstrates that the veteran has chronic, 
objective neurological abnormalities associated with his 
service-connected lumbar spine disability, and if so, whether 
such disabilities warrant a separate compensable rating.  
38 C.F.R. § 4.71a, Note (1).  For reasons discussed in more 
detail below, the Board finds that the competent evidence 
demonstrates that the veteran has mild sciatica secondary to 
his lumbar strain with degenerative changes of sufficient 
severity to warrant a separate 10 percent rating; no other 
separate ratings are warranted.  

A review of the February 2005 VA examination report reflects 
that the veteran complained of pain on "the tops of his 
legs" during flareups; physical examination failed to reveal 
any sensory or motor deficits.  However, in the assessment, 
the VA examiner indicated that the veteran has a concentric 
bulge at L5/S1 encroaching an intervertebral foramina and 
"radicular pain" associated with his intermittent 
exacerbations.  In October 2007, the veteran again complained 
of leg pain, characterizing his complaints as sharp pain 
shooting down both of his legs with numbness and tingling.  
Despite failing to show for an MRI, electromyography (EMG) 
study, and nerve conduction velocity (NCV) study, the 
examiner opined that the veteran's radicular bilateral lower 
extremity complaints were most likely sciatica with 
compression of the nerve roots.  

No objective evidence confirms that the veteran's radicular 
complaints are, in fact, sciatica.  Nevertheless, the October 
2007 VA examiner held that such symptoms were "most likely" 
sciatica without such objective findings.  The Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, granting all reasonable doubt in favor of 
the veteran, it finds that the competent evidence of record 
demonstrates that the veteran has complained of radicular 
pain of the bilateral lower extremities throughout this 
appeal that is best characterized as sciatica pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8720 (2007).  Under these 
circumstances, separate 10 percent ratings are in order for 
sciatica of the right and left side for the entire period of 
this appeal.  The Board concludes that higher ratings are not 
for application as his sciatica is demonstrative of no more 
than mild impairment in each lower extremity.  See October 
2007 VA Examination Report (noting "minimally reduced 
sensation," normal distal tendon reflexes, and some motor 
weakness).  See also February 2005 and April 2008 VA 
Examination Reports.  

The Board acknowledges that the record also demonstrates that 
the veteran has experienced erectile dysfunction during this 
appeal.  See VA Primary Care Progress Note dated April 28, 
2006; October 2007 VA Examination Report.  However, there is 
nothing which indicates that such dysfunction is complete, 
nor is there any competent evidence linking any current 
dysfunction to his lumbar spine disability.  It is noteworthy 
that the October 2007 VA examiner, while noting both erectile 
dysfunction and radicular symptomatology in the veteran's 
list of complaints, only expressly linked his radicular 
symptoms to his lumbar strain with degenerative changes.  
Under these circumstances, the absence of a positive opinion 
can be interpreted as a negative opinion.  

In addition to erectile dysfunction and radicular pain, the 
October 2007 VA examination report states that the veteran 
has fecal incontinence that is likely due to his service-
connected lumbar spine disability.  The veteran reported that 
sometimes it feels like he has gas, but that it results in 
him soiling himself.  Generally, evidence of such impairment 
with a positive nexus opinion would warrant a separate rating 
for sphincter impairment.  However, the Board doubts the 
credibility of the veteran's statements at the October 2007 
VA examination.  In this regard, he failed to make any 
mention of bowel or bladder problems at the February 2005 and 
April 2008 VA examinations, and his contemporaneous medical 
records also denote denials of any bowel or bladder problems.  
See VA Primary Care Progress Note dated April 28, 2006; VA 
Primary Care Progress Note dated April 2, 2008.  In the 
absence of any objective evidence of bowel problems, or at 
the very least, additional supporting evidence such as lay 
statements from friends and/or family, statements from his 
physician(s), evidence of use of adult absorbent pads, or 
complaints in the contemporaneous medical evidence, the Board 
finds the veteran's lay statements at the October 2007 VA 
examination insufficient upon which to grant a separate 
disability rating for bowel problems secondary to lumbar 
strain with degenerative changes.  See Hayes, supra.

Finally, the veteran asserts throughout this appeal that he 
has flareups where his back "goes out" anywhere from three 
times per month to every two to three weeks.  See February 
2005 and April 2008 VA Examination Reports.  Pursuant to 
Diagnostic Code 5243, which is applicable to intervertebral 
syndrome (either preoperatively or postoperatively), a 20 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent 
evaluation is for assignment when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Despite the veteran's reported flare ups, there is nothing in 
the record, including the veteran's own lay statements, which 
indicates that he has sought physician treatment during these 
reported flareups or that a physician has prescribed bed rest 
for any period of time during this appeal.  Thus, the 
veteran's description of flare-ups does not precisely meet 
the level of "incapacitating episode" as defined by the 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  As such, he is not entitled to a higher rating for his 
lumbar spine disability on the basis of the rating criteria 
applicable to intervertebral disc syndrome based on 
incapacitating episodes.  

The Board acknowledges the veteran's statements that his 
lumbar spine disability is worse than the 20 percent rating 
currently assigned.  It is sympathetic to the reality that 
the veteran complains of weakness, pain, and occasional use 
of a cane to ambulate.  However, as noted by the April 2008 
VA examiner, it appears that much of the veteran's 
unsteadiness is due to a recent stroke, and not his service-
connected lumbar spine disability.  See also February 2005 VA 
Examination Report (veteran can balance on either foot 
without difficulty, raise on toes, balance on his heels).  
And although he began to use a cane prior to his stroke, such 
use was not consistent.  See, e.g., VA Primary Care Progress 
Note dated April 28, 2006 (veteran stated that he does not 
use his cane).  Moreover, in determining the actual degree of 
disability, the objective examinations of record are more 
probative of the degree of the veteran's impairment than his 
own lay assertions.  Finally, the opinions and observations 
of the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected lumbar 
strain with degenerative changes.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  

The purpose of the Rating Schedule is to compensate the 
veteran for the average impairment in earning capacity 
resulting from his service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the disabilities.  Id.  However, in some 
cases a disability picture may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  In 
these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

The veteran asserts that his service-connected lumbar spine 
disability renders him unable to obtain and maintain 
substantial gainful employment.  See May 2007 Appellant's 
Brief.  At his April 2008 VA examination, the veteran 
reported that he retired from his job as a journeyman iron 
worker in 1991 due to his increasing back pain.  There is no 
indication that the veteran has attempted to obtain 
employment since his retirement in 1991.  Given these 
statements, the Board finds that the issue of whether 
referral for extraschedular consideration is warranted has 
been raised.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

The veteran's lumbar spine disability is manifested by 
decreased range of motion with additional limitation due to 
pain and repetition, low back pain associated with his 
disability has also affected his gait, and flare ups 
characterized by increased pain.  Additionally, there is 
evidence that the veteran suffers from poor balance and 
unsteadiness, which he has attributed to his lumbar spine 
disability.  However, as discussed above, a medical 
professional has attributed his poor balance and unsteadiness 
to a recent stroke, and the remaining competent medical 
evidence does not support his lay assertion.  April 2008 VA 
Examination Report.  

The criteria in the Rating Schedule pertaining to the 
veteran's lumbar spine disability focuses on limitation of 
motion with consideration of functional loss due to pain, 
fatigue, lack of endurance, and incoordination; there is also 
consideration for altered or abnormal movement (such as 
antalgic gait) and incapacitating episodes.  As discussed 
above, such symptomatology constitutes the predominant 
disability picture associated with the veteran's lumbar spine 
disability.  Thus, while the Board acknowledges the veteran's 
assertions that his service-connected disability renders him 
unemployable, the symptomatology exhibited by his lumbar 
strain with degenerative changes is adequately contemplated 
by the Rating Schedule and the 20 percent rating assigned.  
Thus, referral for extraschedular consideration is not 
warranted.  Id. 

As a final note, the Board has considered the applicability 
of the benefit of the doubt doctrine. However, the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for lumbar strain with 
degenerative changes.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating for lumbar strain with 
degenerative changes, currently evaluated as 20 percent 
disabling, is denied.

A separate 10 percent rating is granted for the entire period 
of this appeal for right-sided sciatica as secondary to 
lumbar strain with degenerative changes.  

A separate 10 percent rating is granted for the entire period 
of this appeal for left-sided sciatica as secondary to lumbar 
strain with degenerative changes.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


